EXHIBIT SECOND FORBEARANCE AGREEMENT (LYLES UNITED, LLC) This SECOND FORBEARANCE AGREEMENT (LYLES UNITED) (“this Agreement”) is entered into as of March 30, 2009, by and among PACIFIC ETHANOL, INC., a Delaware corporation (the “Company”), PACIFIC AG. PRODUCTS, LLC (“PAP”), PACIFIC ETHANOL CALIFORNIA, INC. (“PECA”; together with PAP and the Company, the “PEParties”, and each a “PE Party”), LYLES UNITED, LLC, a Delaware limited liability company (the “Lender”), and LYLES MECHANICAL CO., a California corporation (“Lyles Mechanical”), as parties to the Loan Documents or the Lyles Mechanical Note or both.The Company, PAP, PECA, Lyles Mechanical and Lender are sometimes referred to individually as a “Party” and collectively as the “Parties” herein.Capitalized terms used in this Agreement which are not otherwise defined herein shall have the meanings given such terms in the First Forbearance Agreement (defined below) or, to the extent the First Forbearance Agreement does not define such terms, in the Loan Documents (defined below). RECITALS: WHEREAS, Lender and the PE Parties are parties to that certain Forbearance Agreement (Lyles United), dated as of February 26, 2009 (the “First Forbearance Agreement”); WHEREAS, the Note became due and payable without acceleration on March 15, 2009 (the “Maturity Date”), and Lender is the beneficiary under the PAP Guaranty, and is the Secured Party under the PAP Security Agreement, and is the beneficiary under the PECA Guaranty, and is a party to the Joint Instruction Letter, and is a party to the Restructuring Agreement, all of which relate to the Note (collectively, the “Loan Documents”); WHEREAS, Lender’s affiliate, Lyles Mechanical, is the holder of that certain Promissory
